Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
	Claims 1-5, 7, and 9-10 are pending. Claims 3 and 9-10 are drawn to the nonelected invention. 
Election/Restrictions
Applicant’s election of Group I (claims 1, 2, 4-8, 11, and 12) in the reply filed on 08/21/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The U.S. Patent and Trademark Office has published revised guidance on the application of § 101 (“2019 Guidance”). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Guidance.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION

The claims are directed to abstract ideas, in that claim 1 recites a method for estimating a Gleason score showing malignancy of prostate cancer as supplementary for diagnosis or treatment of prostate cancer Similarly, claim 2 recites a method for estimating a pathological stage (pT) showing progress of prostate cancer as supplementary information for diagnosis or treatment of prostate cancer. 
In this case, the claims are directed to abstract ideas because estimating a Gleason score and estimating a pathological stage by comparing the measured values against the recited threshold values can be performed in the mind. The mental process (thinking) of estimating Gleason scores or pathological stages and evaluating based on the threshold value would read on “An idea ‘Of itself’” that can be performed in the human mind, or by a human using a pen and paper. In other words, the mental activity performed in a practitioner’s head to determine a patient are above or below the threshold value. Also, the claims are directed to a naturally occurring correlation between malignancy or progress of prostate cancer against PSA (Steps 1 and 2A, Prong 1 = YES). 
Step 2A, Prong 2
Claims 1 and 2 recite a general step of “measuring”, wherein such step is insufficient to ensure that the judicial exception is being practically applied. The step of generally measuring is insufficient to integrate the judicial exceptions because the purpose is merely to obtain data. The recitation of wherein quantification of the PSA is carried out by using a surface plasmon-field enhanced fluorescence spectroscopy (SPFS) would be considered insignificant extra-solution activity. The SPFS is viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of SPFS. This judicial exception is not integrated into a practical application because the claims do not have a step of applying or using 
Step 2B
However, simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception. 
In this case, the additional elements of measuring the content of N-acetylgalactosamine residue at a non-reducing terminal of a sugar chain in a sample does not go beyond routine and conventional activity. With regard to claims 4, 5 and 7, Saito et al. (US20050221397A1, published 10/06/2005) teaches RM2 antibody (see para. [0023], bottom). Saito et al. teaches detecting the presence of or evaluate levels of RM2 antigen includes sandwich immunoassay and surface plasmon resonance spectroscopy (see para. [0081]). Kaneko et al. teaches surface plasmon-field enhanced fluorescence spectroscopy (see para. [0103]). (Step 2B: NO). Therefore simply appending well-understood, routine and conventional activities previously known to the industry do not held to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.” MPEP 2163.
MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.

Claim 1 is directed to methods for estimating a Gleason score showing malignancy of prostate cancer as supplementary for diagnosis or treatment of prostate cancer including: measuring content of prostate specific having a β-N-acetylgalactosamine residue at a non-reducing terminal of a sugar chain in a specimen,  wherein quantification of the PSA is carried out by using a surface plasmon-field enhanced fluorescence spectroscopy (SPFS) and estimating that GS is 4+3 or higher when the measured value is not less than a threshold value, or estimating that GS is 3+4 or lower when the measured value is less than a threshold value. Similarly, claim 2 recites methods for estimating a pathological stage (pT) showing progress of prostate cancer as supplementary information for diagnosis or treatment of prostate cancer including: measuring content of prostate specific antigen (PSA) having a β-N-acetylgalactosamine residue at a non-reducing terminal of a sugar chain in a specimen, wherein quantification of the PSA is carried out by using a surface plasmon-field enhanced fluorescence spectroscopy (SPFS) and estimating that pT is 3 or higher when the measured value is not less than a threshold value, or estimating that pT is 2 or lower when the measured value is less than a threshold value. Further claims 4 and 7 recite wherein quantification of the PSA is carried out by a method including binding a molecule having an affinity for a p-N-acetylgalactosamine residue to the PSA.

The molecules meeting the structural requirements of the claim give rise to a large genus that is characterized by substantial variability. The claims encompass all possible molecules, including lectins and antibodies that would bind non-specifically to β-N-acetylgalactosamine residues. To meet the written description requirement of 35 U.S.C 112, first paragraph, the specification must disclose a representative number of species that meet both the structure and functional limitations of the genus. With regards to a representative number of species, the present application only discloses quantifying the sandwich assay of WFA, SBA, VVL, or an anti-β- N-acetylgalactosamine antibody by SPFS for Gleason scores or pathological stages. 
Furthermore, the instant specification discloses that the sugar residue for which a lectin has an affinity varies depending on the type of the lectin, and most lectins have an affinity not just for one sugar residue but for plural sugar residues (see para. [0053], as filed). 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).
At the time the application was filed Applicants do not seem to be in possession of all molecules that could estimate Gleason scores or pathological stages. There is insufficient written 
One skilled in the art would not be able to envision which unspecified features of the molecules would only have high affinity to N-acetylgalactosamine of PSA to estimate Gleason scores or pathological stages. As evidenced by Fukushima et al. (Glycobiology, vol. 20, no. 4, pp. 452-460, published 12/11/2009), PSA might interact nonspecifically with MAL (lectin) (see page 454, right col. para. 1). Fukushima et al. discloses that each lectin can bind to more than one non-reducing terminal sides (see page 453, right col., bottom para. 1; and Table 1). Yamashita et al. (US20110294141A1, published 12/01/2011) discloses that in various clinical stages and Gleason scores, there are no significant difference was found in the TJA-II binding rate and the amount of TJA-II-bound PSA (Bottom of para. [0111]). The claims encompass a myriad of chemical structures that may expect to nonspecifically bind to all sugar chains or peptides on the PSA. Meanwhile the claims do not include a common structural feature for binding to N-acetylgalactosamine of prostate-specific antigen.
"When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
In Amgen Inc. v. Sanofi, 124 USPO2d 1354 (Fed. Cir.2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPO2d I 161 (Fed Cir. 20 I 0), the following is noted. To show invention, a patentee must convey in its disclosure that is "had possession of the claimed subject 
The instant disclosure fails to disclose a representative number of species falling with the scope of the genus and/or structural common to the members of the genus so the one of skill in the art can visualize or recognize the members of the genus of molecules. Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361 ).
One skilled in the art would face an undue burden of measuring N-acetylgalactosamine sugar chains of PSA and estimating Gleason scores or pathological stages from the measured amount of PSA having N-acetylgalactosamine. However with the exception of specific lectins and antibody, Applicant has not disclosed any other methods or species that would accurately determine a threshold value to predict with certain a Gleason score by measuring PSA having N-acetylgalactosamine. Thus, in light of the above teachings, one skilled in the art would recognize that it is not possible to conclude that the measured N-acetylgalactosamine could be accurately estimated and distinguished Gleason scores or pathological stages. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, and any combination thereof. The specification does not identify any 
 Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
Protein chemistry is probably one of the most unpredictable areas of biotechnology. To meet the written description requirement of 35 U.S.C. 112(a), the specification must disclose a representative number of species that meet both the structure and functional limitations of the genus. In particular, the present application only discloses WFA, SBA, VVL, or an anti-β- N-acetylgalactosamine antibody by SPFS to establish specific cut-off values which fail to convey evidence of possession of all possible processes. 
A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. The specification does not evidence the possession of all molecules that are undefined and uncharacterized falling within the potentially large genus to establish possession. Consequently, Applicant was not in possession of the instant claimed invention. See University of California v. Eli Lilly and Co. 43 U5PO2d 1398.
The full breadth of the claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 2 are unclear to the structure function relationship in measuring prostate specific antigen having N-acetylgalactosamine. Please see the structure function analysis in the 112 (a) rejection above. 
	Further, claim 1 is unclear to the recitations GS is estimated to be 4+3 or higher when the measured value is set at 0.31 U/ml and GS is estimated to be 3+4 or lower when the measured value is set at 0.31 U/ml. The recitation is unclear to whether 0.31 U/ml would be 4+3 or higher, or 3+4 or lower? Likewise, the claim is unclear based from a single measured value to determine the difference between GS 4+3 (i.e., 7) or 3+4 (i.e., 7). In addition, claim 2 is unclear to the recitations of pT is estimated to be 3 or higher  when the measured value of PSA is set at 0.06 to 1.24 U/ml and pT is estimated to be 2 or lower when the measured value is set at 0.03 to 0.23 U/ml. The recitation is unclear to whether 0.06 U/ml - 0.23 U/ml would be 3 or higher or 2 or lower? Claims 4-5 and 7 are dependent from claims 1-2.
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 

The argument is not found persuasive for the following reasons. The rejection would still be maintained because the limitations are insignificant extra-solution activity. The SPFS is viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of SPFS. The courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the SPFS does not affect the measured value, see MPEP 2106.05(I).
	With regard to 112 rejections, Applicant argues on page 6 that the amendments of SPFS would show a representative number of species. Applicant refers to the Office Action that examiner states with respect to a representative number of species, that the claims “only disclose quantifying the sandwich assay…by SPFS for Gleason scores or pathological scores”. 
The arguments are not found persuasive for the following reasons. The Office Action (pg. 8) stated that “With regards to a representative number of species, the present application only discloses quantifying the sandwich assay of WFA, SBA, VVL, or an anti-β- N-acetylgalactosamine antibody by SPFS for Gleason scores or pathological stages.” The specification has not disclosed the any molecule of any structure would bind to Gal-NAc (β-N-acetylgalactosamine) in the SPFS measurement.

It is noted that claims 1-2, 4-5 and 7 are free of prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635